Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin M. Koopferstock, Reg. No. 71,488, on April 15, 2021.
The claims submitted on April 9, 2021, have been amended as follows:
In claim 21, 4th to last line, replace “message ;” with --message;-- (remove space before the semicolon).
In claim 27, line 2, replace “a send” with --the send--.
In claim 27, lines 2-3, replace “a receive” with --the receive--.
In claim 28, line 3, replace “a send” with --the send--.
In claim 28, line 4, replace “a receive” with --the receive--.
In claim 31, line 2, insert --message-- after “control”.
In claim 31, line 7, replace “a receive” with --the receive--.
In claim 31, line 7, replace “a send” with --the send--.
In claim 31, 2nd to last line, replace “a receive” with --the receive--.
In claim 31, last line, replace “a send” with --the send--.
In claim 37, line 2, replace “a send” with --the send--.
In claim 38, line 3, replace “a receive” with --the receive--.
In claim 38, line 4, replace “a send” with --the send--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183